USCA1 Opinion

	




          October 2, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                  THE FIRST CIRCUIT                                 ____________________        No. 95-1332                                   JOHN F. DESMOND,                                Plaintiff, Appellant,                                          v.                             DEPARTMENT OF NAVY, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Mark L. Wolf, U.S. District Judge]                                           ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Selya and Lynch, Circuit Judges.                                            ______________                                 ____________________            John F. Desmond on brief pro se.            _______________            Donald  K. Stern,  United States  Attorney, and  David  S. Mackey,            ________________                                 ________________        Assistant United States Attorney, on brief for appellees.                                 ____________________                                 ____________________                               Per Curiam.  Plaintiff filed pro se an eleven count                      __________                   ___ __            amended complaint  alleging  a variety  of common-law  torts,            constitutional,  and  statutory  claims  against  the  United            States Department  of the  Navy, the Department  of Veterans'            Affairs  and unknown  government  agents.   In  a motion  "to            dismiss or for summary judgment," defendants sought dismissal            of most  of the  counts on jurisdictional  grounds, including            lack  of statutory jurisdiction,  sovereign immunity, failure            to  timely file  under  the  Federal  Torts  Claims  Act  and            mootness.  Other counts were challenged  for failure to state            a claim.   Plaintiff offered voluminous  exhibits, affidavits            and memoranda in support of his cause.                      The  magistrate's  careful  and  thoughtful  report            analyzed  each  of the  claims,  the  relevant arguments  and            evidence,  and  recommended  dismissal  of   each  count  for            separately delineated jurisdictional and merit-based reasons.            Plaintiff's  lengthy  objections  to  the  report  were  then            considered   by   the  district   judge,   who  adopted   the            magistrate's recommendations in all respects.                        Reviewing the dismissal de  novo, we too agree with                                              __  ____            the magistrate's  detailed analysis  and affirm  the district            court judgment substantially for the reasons set forth in the            magistrate's report.                        We have also explored the record with care in light            of a host of alleged procedural errors assigned by plaintiff.            Without  attempting  to  characterize  plaintiff's  arguments            precisely, he challenges most of the court's interim rulings,            including  an  order extending  the  time  for defendants  to            answer  the  complaint, an  order  staying discovery  pending            disposition of defendants' motion  to dismiss, the  procedure            used  and  evidence considered  in  resolving  the motion  to            dismiss,  the rejection of his  motion for the appointment of            counsel,  and the rejection of his motions for recusal of the            district judge.  In  addition, plaintiff challenges the power            of the court to  appoint a magistrate to consider  the motion            to dismiss.                       We   find  no   abuse  of   discretion   nor  other            prejudicial  error in the court's  orders.  There  is also no            support   in   the   record   for   plaintiff's  wide-ranging            accusations  of  fraud,  intimidation, and  other  wrongdoing            during  the pendency of the  case by defendants, the district            judge, the magistrates and the court clerk.                      The judgment is affirmed.  Plaintiff's motions "for                                      ________            hearing  on fraud upon the court," for "summary judgement . .            .  because  of  appellee's  fraud," and  "to  hold  immediate            hearing on death threats," are denied.                                           ______                                         -3-